Citation Nr: 1527674	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a vision disorder, claimed as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected compound comminuted fracture of the distal phalanx of the left long finger with partial amputation of pulp and traumatic arthritis, and an old fracture of the middle and distal phalanges of the fourth finger and distal phalanx of the third finger left.

7.  Entitlement to a rating in excess of 10 percent for a compound comminuted fracture of the distal phalanx of the left long finger with partial amputation of pulp and traumatic arthritis (left long finger disability).

8.  Entitlement to a rating in excess of 10 percent for an old fracture of the middle and distal phalanges of the fourth finger and distal phalanx of the third finger left (residuals of fracture of the left third and fourth fingers).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied reopening the claim of service connection for diabetes mellitus and denied the other service connection and increased rating claims listed above.  However, with respect to reopening the service connection claim for diabetes mellitus, a May 2009 rating decision never became final, as detailed below.  Accordingly, the current appeal regarding service connection for diabetes mellitus comes from that May 2009 rating decision.

Although the Veteran did not perfect a timely appeal following the May 2013 statement of the case addressing his service-connected finger disabilities, the Board accepted testimony on the issues of increases ratings for his finger disabilities during an April 2015 video conference hearing, which also addressed the service connection claims and claim to reopen.  Because the Board accepted testimony on the increased rating issues, the requirement that there be a substantive appeal is deemed waived and these issues remain on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  A transcript of the hearing is of record.

In April 2015, the Veteran's representative submitted to the Board additional evidence for consideration in connection with the claims on appeal on the Veteran's behalf.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in April 2015 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2014).

The service connection and increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's claim of service connection for diabetes mellitus was denied in an October 2005 rating decision on the basis that service records failed to show that he had set foot in Vietnam during his Navy service; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.  

2.  The Veteran's claim of service connection for diabetes mellitus was again denied in a May 2009 rating decision because new and material evidence had not been submitted; new and material evidence was received within a year of the May 2009 decision.


CONCLUSIONS OF LAW

1.  The RO's October 2005 decision, which denied the claim of entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the October 2005 rating decision sufficient to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claim of service connection for diabetes mellitus, no further discussion of VCAA compliance is necessary at this time.

II. Claim to Reopen

The Veteran seeks service connection for type II diabetes mellitus, claimed as due to exposure to herbicides.  The last final denial of the claim of service connection for diabetes mellitus was in an October 2005 rating decision; the claim was denied because service records failed to show he had set foot in Vietnam during his Navy service.  He was notified of this decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  The RO's October 2005 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for diabetes mellitus in January 2008 and his petition was denied in a May 2009 rating decision because new and material evidence had not been submitted.  A notice of disagreement was received in July 2009 and the RO issued a statement of the case in April 2010.  However, during the appeal period, a March 2010 VA Agent Orange Registry examination report was associated with the claims file.  During the examination, the Veteran related that he believed Agent Orange was on his ship, the USS Hanson.  As the March 2010 examination report includes lay evidence concerning the Veteran's exposure to herbicides aboard the USS Hanson, the Board finds that new and material evidence was received within a year of the May 2009 rating decision, the decision never became final, and therefore, the current appeal stems from the May 2009 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim).


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus; to this limited extent, the appeal is allowed.


REMAND

Additional development is required before deciding the remaining claims on appeal.

Regarding the reopened claim for service connection for diabetes mellitus, a remand is warranted for initial RO consideration of this matter in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Hickson v. Shinseki, 23 Vet. App. 394, 403 (2010) (internal citations omitted).  Moreover, "if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating § 20.903(b)."  Id.  Therefore, the AOJ should review and consider the new evidence and determine whether additional development is warranted.  This includes consideration of whether any additional development is necessary in light of the Court's recent decision in Gray v. McDonald, No. 13-3339, 2015 WL 1801450 (Apr. 23, 2015) (finding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment), as the Veteran has asserted that the USS Hanson was in Da Nang Harbor and in offshore areas very close to the landmass of the Republic of Vietnam.  See April 2015 Hearing Transcript at 5-6.  

Second, the Veteran contends that he has a lung disorder, specifically asbestosis, due to asbestos exposure while performing his duties as a boatswain's mate, cleaning all parts of the ship during military service.  In April 2015, the Veteran submitted a private examination report dated in July 2009 from C. John, M.D., which included pulmonary functions tests.  Dr. John's impression was that based on the Veteran's "industrial history, appropriate latent period, abnormal chest x-ray and pulmonary function, I believe within a reasonable degree of medical certainty that he does have evidence diagnostic of asbestos related lung disease in the form of parenchyma fibrosis diagnostic of asbestosis."  Unfortunately, the first page of Dr. John's report was not included with the other documents, and it is unclear to the Board whether the Veteran's "industrial history" referred to his two years of Navy service or his 29 years of working for an electric company after service until he was laid off in 2001.  The AOJ should therefore request all treatment records from C. John, M.D. on remand.

Third, in correspondence received in August 2011, the Veteran stated that "all of [his] listed disabilities are progressing much worse."  During the April 2015 hearing, he testified that his left hand fingers disabilities had increased in severity.  The most recent VA hand and fingers examination was conducted in May 2010 and VA treatment records dated beyond May 2010 are not associated with the claims file.  As a result, the Board does not have enough information to decide the increased rating claims and they are remanded to obtain necessary medical information.

Finally, the Veteran's secondary service connection claims for a vision disorder and erectile dysfunction remain intertwined with the claim for service connection for diabetes mellitus and his psychiatric claim remains intertwined with the claims for increased ratings for his left long finger disability and residuals of fracture of the left third and fourth fingers, which, including diabetes mellitus, are the subject of the present appeal and remand.  Accordingly, adjudication of the vision disorder, erectile dysfunction, and psychiatric claims must await adjudication of the service connection claim for diabetes mellitus and the increased rating claims. The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, the AOJ should attempt to obtain and associate with the claims file the following records:

a) ongoing treatment records from the Columbus VA Medical Center (VAMC) and related clinics dating since May 2010;
b) all treatment records from C. John, M.D., including the first page from a pulmonary examination report dated July 24, 2009; and
c) any other treatment records identified by the Veteran that are pertinent to the claimed disabilities remaining on appeal.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The AOJ should notify the Veteran and his representative of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed, arrange for a VA hand and fingers examination to assess the current severity of the Veteran's compound comminuted fracture of the distal phalanx of the left long finger with partial amputation of pulp and traumatic arthritis and his old fracture of the middle and distal phalanges of the fourth finger and distal phalanx of the third finger left.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

3.  After undertaking any other development deemed appropriate, to include any additional action in light of the Court's recent decision in Gray v. McDonald, No. 13-3339, 2015 WL 1801450 (Apr. 23, 2015) and the Veteran's assertions that the USS Hanson was in Da Nang Harbor and in offshore areas very close to the landmass of the Republic of Vietnam, the AOJ should readjudicate the claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


